Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SLIDING TRAYS DROP SEEDER APPARATUS,” or similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe US 3,073,486 in view of Cox US 6,142,083.

Regarding claim 1, Ratcliffe teaches a drop seeder apparatus comprising: 
a frame (10, etc. figure 1); 
a bottom plate having a plurality of through holes (15/17 best shown in figures 3-5), the bottom plate secured in the frame (as shown); 
a top plate having a plurality of through holes (24/25), the top plate secured in the frame and positioned in a sliding relationship with respect to the bottom plate (as shown and described throughout); 
but does not specify a system of legs attached to a side of the frame adjacent to the bottom plate, the system of legs including leg portions that extend from the frame such that when the drop seeder apparatus is set on a surface, the bottom plate is suspended a predetermined distance away from the surface, the predetermined distance being determined based at least in part on a height of a seed tray.
Cox; however, does teach a system of legs (52 figures 10-11) attached to a side of the frame adjacent to the bottom plate, the system of legs including leg portions that extend from the frame such that when the drop seeder apparatus is set on a surface, the bottom plate is suspended a predetermined distance away from the surface, the predetermined distance being determined based at least in part on a height of a seed tray (best shown in figure 11). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the legs of Cox within the device of Ratcliffe, in order to efficiently seed various sized trays, etc.

Regarding claim 2, the references teach the drop seeder apparatus according to claim 1, wherein Cox further teaches a length of the leg portions is adjustable to allow variance in the predetermined distance at which the bottom plate is suspended away from the surface (vis 54/52 in figure 10).

Regarding claim 6, the references teach the drop seeder apparatus according to claim 1, wherein Ratcliffe further teaches the top plate has an end that extends in a direction transverse to a direction of extension of a planar body of the top plate (as shown in at least figure 1).

Regarding claim 15, the references teach a drop seeder apparatus comprising: 
a frame (as previously taught by Ratcliffe above); 
a bottom plate having a plurality of through holes, the bottom plate secured in the frame (as previously taught by Ratcliffe above); 
a top plate having a plurality of through holes, the top plate secured in the frame and positioned in a sliding relationship with respect to the bottom plate (as previously taught by Ratcliffe above); 
a system of legs configured to adjust a length thereof to accommodate seed trays of varying heights (as previously taught by Cox above); and 
a slide actuation system configured to allow a user to slide the top plate across the bottom plate (as previously taught/shown) and cause the top plate to automatically return to a default trap position (taught by Ratcliffe’s spring 27 as shown in figures 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the legs of Cox within the device of Ratcliffe, in order to efficiently seed various sized trays, etc.

Regarding claim 17, the references teach the drop seeder apparatus according to claim 15, wherein the system of legs is attached to a side of the frame adjacent to the bottom plate, the system of legs including leg portions that extend from the frame such that when the drop seeder apparatus is set on a surface, the bottom plate is suspended a predetermined distance away from the surface, the predetermined distance being determined based at least in part on a height of a seed tray (as previously taught by Cox).

Regarding claim 18, the references teach the drop seeder apparatus according to claim 17, wherein a length of the leg portions is adjustable to allow variance in the predetermined distance at which the bottom plate is suspended away from the surface (as previously taught by Cox).

Allowable Subject Matter
Claims 3-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 3 or 1 and 4 or 1 and 7; particularly the specific arrangement of the certain elements recited as performing the recited functions, etc.

Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: : the prior art does not disclose or make obvious the combination of limitations recited in claim 8; particularly the specific arrangement of the certain elements recited as performing the recited functions, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 15-16 or 15, 17, and 19, or 15 and 20; particularly the specific arrangement of the certain elements recited as performing the recited functions, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644